Detailed Action 
1. 	This office action is in response to the communicated dated 07 June 2022 concerning application number 16/962,788 effectively filed on 16 July 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 9-14 are pending; claims 1-8 have been canceled; and claims 9-14 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 07 June 2022, referred to herein “as the Arguments”, have been fully considered and are persuasive. 
Applicant has canceled the system claims (claims 1-8) and now presents the method claims (claims 9-14). Specifically, the method claims 9-14 were allowed in the previous office action filed on 09 March 2022.  Therefore, the Examiner has issued an allowability notice within the updated text below.  

Examiner’s Amendment 
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
-	In the claims, please amend the claims listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	9. 	A packaging method for a retinal prosthesis implanted chip, comprising the following steps:
 S1: providing a metal underlayer and processing the metal underlayer to form a stimulation electrode component with a glass substrate, processing the stimulation electrode component to form a plurality of stimulation electrodes and a pad structure to realize the signal connection, and welding an ASIC chip onto the stimulation electrode component; 
S2: forming a glass cover with a metal feedthrough structure by processing; and
 S3: covering the glass substrate with the glass cover, aligning the feedthrough structure on the glass cover with the pad structure on the glass substrate and realizing the connection therebetween, and sealing the periphery of the glass cover and the glass substrate to realize the connection and packaging of the glass cover and the glass substrate.

Allowable Subject Matter
6. 	Claims 9-14 are allowed. 
7. 	The following is a statement of reasons for the indication of allowable subject matter: Although the prior art of record suggests the packaging structure of the retinal prosthesis implanted chip, the prior art does not explicitly disclose or suggest the exact step order to form the packaging structure of the retinal prosthesis implanted chip. The following description shows that the prior art fails to disclose or suggest the method steps in the same order as recited by Applicant. 
	Tai (US 2015/0371929 A1) teaches a packing method for a retinal prosthesis implanted chip ([abstract]) comprising a metal underlayer that is processed to form a stimulation electrode component with a glass substrate (the stimulation component 1400 comprises the stimulation electrodes 1440 / 1441 that are coated with a glass substrate or parylene-C [0057-0058, 0109, 0111]. Specifically, a metal can be deposited on the bottom of the glass substrate or parylene-C [0008, 0010, 0057-0058]), processing the stimulation component to form a pad structure (the electrodes 1440 / 1441 are coupled with a bonding pad [0072, 0108, 0111]), and connecting an ASIC chip onto the stimulation electrode component (the parylene-C or glass substrate houses the ASIC chip 245 [0070, 0120, FIG. 2E]. As stated above, the parylene-C or glass substrate is coated on the stimulation component 1400 [0057-0058, 109, 0111]). 
	Furthermore, Tai teaches forming a glass cover with a metal feedthrough structure (the metal feedthroughs 1745 penetrates through the glass packaging cover or carrier 1700 which allows for the insertion of wires 1725 [0058, 0123, 0126, FIG. 17]), and covering the glass substrate with the glass cover (the glass carrier 1700 is used to cover the glass substrate or parylene-C [0058-0059, 0065]). 
	Tai does not explicitly teach aligning the feedthrough structure on the glass cover with the pad structure on the glass substrate. The Examiner respectfully submits, as Tai teaches a feedthrough structure ([0123, 0126]) and a pad structure ([0072]), configuring the metal feedthrough to be aligned with the pad structure would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04).
	Shah (US 2016/0030753 A1) teaches wherein the connection is realized between the feedthrough structure and the pad structure (the hermetic feedthrough substrates interconnects wires or “wire-bonds” to the metal pads [0024, 0026, 0032]).
The prior art of record does not disclose any embodiment that prepares the packaging elements in the same step order as recited by Applicant. The Examiner further submits that it would not have been obvious to a person having ordinary skill in the art to rely on the various embodiments and/or modifications of the embodiments to suggest the specific steps as recited. Specifically, the prior art does not give directions to a skilled artisan to perform the same steps that are presented by Applicant.  
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792